Exhibit 10.30

NUSTAR EXCESS THRIFT PLAN

Amended and Restated Effective as of January 1, 2008



--------------------------------------------------------------------------------

NUSTAR EXCESS THRIFT PLAN

Table of Contents

 

SECTION

   PAGE

SECTION 1. DEFINITIONS

   4

SECTION 2. PARTICIPATION - §415(c) BENEFIT PLAN

   6

SECTION 3. PARTICIPATION - §401(a)(17) BENEFIT PLAN

   6

SECTION 4. BENEFITS - §415(c) BENEFIT PLAN COMPONENT.

   7

SECTION 5. BENEFITS - §401(a)(17) BENEFIT PLAN COMPONENT

   8

SECTION 6. COMMON PROVISIONS

   9

SECTION 7. EMPLOYER CONTRIBUTIONS

   11

SECTION 8. ADMINISTRATION

   11

SECTION 9. AMENDMENT AND TERMINATION

   12

SECTION 10. CHANGE IN CONTROL

   12

SECTION 11. MISCELLANEOUS

   13

 

2



--------------------------------------------------------------------------------

NUSTAR EXCESS THRIFT PLAN

Introduction

The NuStar Excess Thrift Plan, formerly known as the Valero GP, LLC Excess
Thrift Plan (“Excess Thrift Plan” or “Plan”) was established effective July 1,
2006, and is hereby amended and restated effective as of January 1, 2008. The
primary purpose of the Plan is to provide benefits to those employees of NuStar
GP, LLC (the “Company”) and its participating affiliates whose Annual Additions
under the NuStar Thrift Plan (“the Thrift Plan”) are subject to the limitations
on Annual Additions as provided under §415 of the Internal Revenue Code of 1986,
as amended (“the Code”), and/or are constrained from making maximum
contributions under the Thrift Plan by §401(a)(17) of the Code, which limits the
amount of an Employee’s annual compensation which may be taken into account
under the Thrift Plan (“the Compensation Limit”).

The Excess Thrift Plan is comprised of two separate components as follows:
(1) an “excess benefit plan” as defined under §3(36) of the Employee Retirement
Income Security Act of 1974, as amended, and (2) a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees. Each component of
the Excess Thrift Plan shall consist of a separate plan for purposes of Title I
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

The Excess Thrift Plan is not intended to constitute either a qualified plan
under the provisions of §401 of the Code or a funded plan subject to ERISA.

 

3



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

All defined terms used in the Thrift Plan shall have the same meanings for
purposes of the Excess Thrift Plan except as otherwise provided below.

 

1.1 “Annual Addition” shall mean “Annual Addition” as defined in Code §415(c),
and as described in the relevant provisions of the Thrift Plan.

 

1.2 “Annual Addition Limitation” shall mean the limitation on Annual Additions
to a Participant’s Thrift Plan Account, as provided in Code §415(c)(1), and as
described in Section 6.4(a) of the Thrift Plan.

 

1.3 “Annual Benefit Salary” shall mean a Participant’s current base rate of pay
expressed in annual terms, exclusive of all other forms of pay, such as bonuses,
commissions, overtime pay, shift differential, or any type of fluctuating
emolument. However, Annual Benefit Salary shall be determined without regard to
any reduction to the Participant’s taxable pay as a result of participating in
any plan subject to Section 125 of the Code or the §401(k) feature of the Thrift
Plan. During a period of absence from work, with or without pay, such as a sick
leave, disability leave or personal leave of absence, the Participant’s base
rate of pay most recently in effect while working shall be used in computing his
Annual Benefit Salary.

 

1.4 “Beneficiary” shall mean the Participant’s beneficiary as designated under
the Thrift Plan who shall receive the Participant’s benefits hereunder in the
event of the Participant’s death.

 

1.5 “Change in Control” shall mean the occurrence of one or more of the
following events:

 

  (a) Any one person or more than one person acting as a group (a “Group”) shall
acquire (whether in one or more transactions) ownership of interests in the
Company that, together with interests held by such person or Group, constitutes
more than 50% of the total fair market value or total voting power of all
interests, of the Company; or

 

  (b) any one person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
Group) ownership interests in the Company representing 30% or more of the total
voting power of all such interests in the Company; or

 

  (c) a majority of the members of the governing body of the Company is replaced
during any 12-month period by members whose appointment or election is not
endorsed by a majority of the members of the governing body of the Company prior
to the date of appointment or election; or

 

  (d) any one person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
Group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.

 

4



--------------------------------------------------------------------------------

The provisions of this Excess Thrift Plan relating to a Change in Control shall
be interpreted and administered in a manner consistent with Code Section 409A
and the regulations and additional guidance thereunder.

 

1.6 “Code” shall mean the Internal Revenue Code of 1986 and the regulations
issued thereunder, as amended from time to time.

 

1.7 “Committee” shall mean the Benefit Plans Administrative Committee designated
by the Board of Directors of the Company, which administers this Plan.

 

1.8 “Company” shall mean NuStar GP, LLC, and any successor entity through
merger, acquisition or otherwise.

 

1.9 “Company Equity” shall mean units of NuStar Energy L.P., a master limited
partnership.

 

1.10 “Compensation Limit” shall mean the maximum annual compensation allowed to
be taken into account by the Thrift Plan for any Plan Year, pursuant to the
provisions of Code Section 401(a)(17), or any successor provision thereto.

 

1.11 “Disabled” or “Disability” shall mean the existence one or more of the
following conditions:

 

  (a) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

 

  (b) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.

 

1.12 “Employee Contribution Percentage” shall mean the whole percentage of the
Participant’s Annual Benefit Salary which such Participant has elected to
contribute to the Thrift Plan as his Employee Contribution under the provisions
of such Plan.

 

1.13 “Employee” shall mean any person who is currently employed by an Employer.

 

1.14 “Employer” shall mean the Company and any affiliate of the Company
designated by the Committee as being eligible to participate in the Excess
Thrift Plan.

 

1.15 “Excess Thrift Plan” shall mean the NuStar Excess Thrift Plan, as described
herein and as hereafter amended.

 

5



--------------------------------------------------------------------------------

1.16 “Participant” shall mean an eligible Employee who has become a Participant
in the Excess Thrift Plan as provided in Sections 2.2 or 3.2 herein.

 

1.17 “Plan Year” shall mean the calendar year, except that the first Plan Year
of the Excess Thrift Plan shall commence on the Effective Date of the Excess
Thrift Plan and end on the following December 31.

 

1.18 “Separation from Service” shall mean a separation from service within the
meaning of Code Section 409A.

 

1.19 “Thrift Plan” shall mean the NuStar Thrift Plan, as amended from time to
time, and any successor plan.

SECTION 2. PARTICIPATION - §415(c) BENEFIT PLAN

 

2.1 Conditions of Eligibility.

 

  (a) Except as otherwise provided herein, every Employee shall become eligible
to participate in the §415(c) benefit plan component of the Excess Thrift Plan
on the later of becoming eligible to participate in the Thrift Plan or the
effective date of the Excess Thrift Plan.

 

  (b) Notwithstanding any other provision of this Excess Thrift Plan, any
Employee who is covered under a collective bargaining agreement and whose
benefits are the subject of good faith bargaining shall not be eligible to
participate in the §415(c) benefit plan component of the Excess Thrift Plan
unless specifically provided for in the collective bargaining agreement.

 

2.2 Participation.

Each eligible Employee actively participating in the Thrift Plan whose Annual
Additions for the Plan Year exceed the Annual Addition Limitation, shall
automatically become a Participant in the §415(c) benefit plan component of the
Excess Thrift Plan on the first day of the month coincident with or next
following the date that it is determined that the Employee has exceeded the
Annual Addition Limitation.

SECTION 3. PARTICIPATION - §401(A)(17) BENEFIT PLAN

 

3.1 Conditions of Eligibility.

 

  (a) Except as otherwise provided herein, every Employee whose Annual Benefit
Salary exceeds the Compensation Limit shall become eligible to participate in
the §401(a)(17) benefit plan component of the Excess Thrift Plan on the later of
becoming eligible to participate in the Thrift Plan or the effective date of the
Excess Thrift Plan.

 

  (b)

Notwithstanding any other provision of this Excess Thrift Plan, any Employee who
is covered under a collective bargaining agreement and whose benefits are

 

6



--------------------------------------------------------------------------------

 

the subject of good faith bargaining shall not be eligible to participate in the
§401(a)(17) benefit plan component of the Excess Thrift Plan, unless
specifically provided for in the collective bargaining agreement.

 

3.2 Participation.

Each eligible Employee actively participating in the Thrift Plan shall
automatically become a Participant in the §401(a)(17) benefit plan component of
the Excess Thrift Plan on the first day of the calendar month coincident with or
next following the date on which such Employee’s Annual Benefit Salary exceeds
the Compensation Limit for the Plan Year.

SECTION 4. BENEFITS - §415(c) BENEFIT PLAN COMPONENT.

Upon becoming a Participant in the §415(c) benefit plan component of the Excess
Thrift Plan pursuant to Section 2.2 above, a separate bookkeeping account shall
be established hereunder for such Participant, which shall be credited as
follows:

 

4.1 Amount of §415(c) Benefit.

 

  (a) In any case where a Participant’s Annual Additions exceed the Annual
Addition Limitation, the Participant’s Excess Thrift Plan §415(c) Account shall
be credited with an amount equal to the Employer Matching Contributions that
would have been made under the Thrift Plan for the particular Plan year had the
Annual Addition Limitation not applied, reduced by the amount of Employer
Matching Contributions made to the Participant’s Thrift Plan account for such
Plan Year.

 

  (b) Notwithstanding any other provision of this Excess Thrift Plan, a
Participant’s action or inaction under the Thrift Plan with respect to the
Participant’s Elected Basic Contribution Percentage (as defined in the Thrift
Plan) relating to pre-tax elective deferrals under the Thrift Plan, including
any adjustment to such percentage, shall not result in an increase in the amount
credited under this Excess Thrift Plan and all other nonqualified deferred
compensation plans in which the Participant participates in any taxable year in
excess of the limit with respect to elective deferrals under Code section
402(g)(1)(A), (B) and (C) in effect for the taxable year in which such action or
inaction occurs. Furthermore, notwithstanding any provision of this Excess
Thrift Plan, a Participant’s action or inaction under the Thrift Plan with
respect to the Participant’s Elected Basic Contribution Percentage that affects
the amount credited under this Excess Thrift Plan (or any other nonqualified
deferred compensation plan) as matching contributions or other similar amounts
contingent on such Participant contributions, shall not result in such matching
or contingent amounts exceeding 100 percent of the matching or contingent
amounts that would be provided under the Thrift Plan absent any plan-based
restrictions that reflect limits on qualified plan contributions under the Code.
The provisions of Treasury Regulation §1.409A-2(a)(9) and (10) are hereby
incorporated in this Excess Thrift Plan by reference.

 

7



--------------------------------------------------------------------------------

4.2 Section 415(c) Amounts Credited.

The amounts credited to a Participant’s Excess Thrift Plan §415(c) Account shall
reflect both a dollar-value and a number of hypothetical units of Company Equity
equal in value (as of the date of crediting) to the amount being credited.
Amounts shall be credited to Participants’ Excess Thrift Plan §415(c) Accounts
on dates determined by the Committee in its sole discretion, which shall
generally occur no less frequently than monthly.

SECTION 5. BENEFITS - §401(a)(17) BENEFIT PLAN COMPONENT

Upon becoming a Participant in the §401(a)(17) benefit plan component of the
Excess Thrift Plan pursuant to Section 3.2 above, a separate bookkeeping account
shall be established hereunder for such Participant, which shall be credited as
follows:

 

5.1 Amount of §401(a)(17) Benefit.

 

  (a) To the extent that a Participant’s Annual Benefit Salary exceeds the
Compensation Limit for a Plan Year, the Participant’s Excess Thrift Plan
§401(a)(17) Account shall be credited with an amount equal to the Employer
Matching Contributions which such Participant would have received under the
Thrift Plan had the Compensation Limit not applied (calculated without regard to
the Annual Addition Limitation), reduced by (i) any amount credited to the
Participant’s Excess Thrift Plan §415(c) Account under Section 4.1; and
(ii) further reduced the amount of Employer Matching Contributions made to the
Participant’s Thrift Plan account for such Plan Year.

 

  (b) Notwithstanding any other provision of this Excess Thrift Plan, a
Participant’s action or inaction under the Thrift Plan with respect to the
Participant’s Elected Basic Contribution Percentage relating to pre-tax elective
deferrals under the Thrift Plan, including any adjustment to such percentage,
shall not result in an increase in the amount credited under this Excess Thrift
Plan and all other nonqualified deferred compensation plans in which the
Participant participates in any taxable year in excess of the limit with respect
to elective deferrals under Code section 402(g)(1)(A), (B) and (C) in effect for
the taxable year in which such action or inaction occurs. Furthermore,
notwithstanding any provision of this Excess Thrift Plan, a Participant’s action
or inaction under the Thrift Plan with respect to the Participant’s Elected
Basic Contribution Percentage that affects the amount credited under this Excess
Thrift Plan (or any other nonqualified deferred compensation plan) as matching
contributions or other similar amounts contingent on such Participant
contributions, shall not result in such matching or contingent amounts exceeding
100 percent of the matching or contingent amounts that would be provided under
the Thrift Plan absent any plan-based restrictions that reflect limits on
qualified plan contributions under the Code. The provisions of Treasury
Regulation §1.409A-2(a)(9) and (10) are hereby incorporated in this Excess
Thrift Plan by reference.

 

8



--------------------------------------------------------------------------------

5.2 Section 401(a)(17) Amounts Credited.

 

  (a) The amounts credited to a Participant’s Excess Thrift Plan §401(a)(17)
Account shall reflect both a dollar-value and a number of hypothetical units of
Company Equity equal in value (as of the date of crediting) of the amount being
credited. Amounts shall be credited to Participants’ Excess Thrift Plan
§401(a)(17) Accounts on dates determined by the Committee in its sole
discretion, which shall generally occur no less frequently than monthly.

 

  (b) The number of hypothetical units of Company Equity credited to a
Participant’s Excess Thrift Plan §401(a)(17) Account for any month under
Section 5.1 shall be equal to the number of whole and fractional shares which
would have been allocated to such Participant’s Thrift Plan Account had he been
permitted to make additional Employee Contributions to the Thrift Plan in an
amount equal to the product of the Participant’s Employee Contribution
Percentage for such month times one-twelfth (1/12) of that portion of his Annual
Benefit Salary in excess of the Compensation Limit.

SECTION 6. COMMON PROVISIONS

In addition to the provisions of Sections 1, 7, 8 and 9 herein, which shall be
equally applicable to the §415(c) benefit plan component and the §401(a)(17)
benefit plan component of the Excess Thrift Plan, the following provisions of
this Section 6 shall apply to both benefit plan components:

 

6.1 General Principle of Crediting Amounts Under This Plan.

It is intended that amounts shall be credited to Participant’s Accounts under
Sections 4 and 5 of this Excess Thrift Plan to ensure that, to the extent that a
Participant’s Employer Matching Contribution under the Thrift Plan is limited in
any Plan Year by application of the Annual Addition Limitation or the
Compensation Limitation, such reduced amount of Employer Matching Contribution
shall be credited hereunder, so that the Participant receives the full Employer
Matching Contribution (by combining the Employer Matching Contributions made
under the Thrift Plan and the amounts credited to this Plan) that he would have
received had neither the Annual Addition Limitation nor the Compensation
Limitation applied for such Plan Year. The Committee may take such actions as
necessary to effect such intent, including without limitation, making “true up”
credits to a Participant’s Account (which may be positive or negative) following
the end of a Plan Year.

 

6.2 Other Amounts Credited.

 

  (a)

During each Plan Year, a Participant’s Excess Thrift Plan Accounts shall be
credited at the same time and with the same amount of earnings or losses that a
like investment in Company Equity would have experienced, including, but not
limited to (i) ordinary cash dividends, and (ii) cash (other than ordinary cash
dividends), shares or other securities or rights or other property constituting
or derived from any stock dividend or rights distribution, split-up, stock
split, reverse

 

9



--------------------------------------------------------------------------------

 

stock split, recapitalization, combination or exchange of shares, merger,
consolidation, acquisition of property or stock, spin-off or separation,
reorganization, liquidation or other similar event. All cash amounts inuring to
a Participant’s Excess Thrift Plan Account under this Section 6.2 shall be
converted not less than annually into equivalent hypothetical units of Company
Equity.

 

  (b) The crediting of any amounts under this Section 6.2 is separate from, and
in addition to, the crediting of any amounts under any other provision of the
Excess Thrift Plan.

 

6.3 Crediting Company Equity.

The number of hypothetical units of Company Equity credited to a Participant’s
Account under this Excess Thrift Plan shall be determined by the average of the
“high” and “low” value price of units of Company Equity, as reported in the New
York Stock Exchange Composite Transaction listing in the Wall Street Journal on
the effective date of crediting as determined by the Committee. If Company
Equity is not traded on the New York Stock Exchange, but is publicly traded, the
average of the “high” and “low” of Company Equity on the effective date of
crediting as reported on such other public stock exchange shall be used to
determine the number of hypothetical units of Company Equity to be credited to a
Participant’s Account. If Company Equity is not publicly traded, the value of
Company Equity shall, for purposes of this Excess Thrift Plan, be determined by
the Committee using a reasonable valuation methodology determined by the
Committee.

 

6.4 Vesting.

A Participant shall vest in all amounts credited to his Excess Thrift Plan
Account in the same manner and on the same schedule as provided in the relevant
provisions of the Thrift Plan. Any portion of the hypothetical units credited to
a Participant’s Excess Thrift Plan Account which is not vested upon the
Participant’s Separation from Service shall be forfeited. Notwithstanding the
foregoing, a Participant shall be deemed to be fully vested hereunder upon:
(a) the death or Disability of the Participant; or (b) a Change in Control.

 

6.5 Form and Timing of Payment.

The value of a Participant’s vested Excess Thrift Plan Account shall be payable
to the Participant (or the Participant’s Beneficiary in the case of the
Participant’s death) in a single lump sum cash payment as soon as
administratively practical following (and, in any event within 90 days of) the
earliest to occur of the following: (a) Separation from Service, (b) death, or
(c) Disability, of the Participant.

 

6.6 Delay of Certain Benefit Payments.

With respect to any Participant who is a “specified employee” within the meaning
of Code Section 409A and the rulings and regulations issued thereunder, any
amount that becomes payable by reason of such Participant’s Separation from
Service shall be delayed for a period of six (6) months following the date of
such Participant’s Separation

 

10



--------------------------------------------------------------------------------

from Service (except to the extent that the payment of such benefit is not
subject to Code Section 409A, or is subject to an exception to such delay in
payment). The provision of this Section 6.6 shall not apply (a) with respect to
any benefit that becomes payable for reasons other than Separation from Service,
or (b) if, at the time of the Participant’s Separation from Service, no equity
security of the Company, or any affiliate of the Company, is publicly traded on
an established securities market or otherwise.

 

6.7 Forfeiture of Benefit.

Notwithstanding anything contained in this Excess Thrift Plan to the contrary,
if a Participant who may be entitled to receive a benefit hereunder is
discharged for cause (as determined by the Committee), or performs acts of
willful malfeasance or gross negligence in a matter of material importance to an
Employer, payments thereafter payable hereunder to such Participant or such
Participant’s Beneficiary will, at the discretion of, and as determined by the
Committee, be forfeited and neither the Company nor any Employer will have any
further obligation hereunder to such Participant or to such Participant’s
Beneficiary.

SECTION 7. EMPLOYER CONTRIBUTIONS

 

7.1 The Excess Thrift Plan is completely separate from and not a part of the
Thrift Plan or any other plan of the Employer. The benefits payable under the
Excess Thrift Plan are unfunded and the Participants (and their Beneficiaries)
shall be general creditors of the Company and the Employers with the respect to
any payment due pursuant to the Excess Thrift Plan.

 

7.2 No contribution shall be required of any Participant, the Company or any
Employer.

SECTION 8. ADMINISTRATION

 

8.1 Committee.

The Committee shall administer the Excess Thrift Plan. The Committee shall have
the full authority and discretion to interpret, and to determine all questions,
arising in the administration, interpretation and application of the Excess
Thrift Plan. Any such determination by the Committee shall be conclusive and
binding on all persons. The Committee shall determine the amount and manner of
payment of the benefits due to or on behalf of each Participant under the Excess
Thrift Plan and the commencement of benefit payments consistent with the terms
hereof. The Committee may delegate any administrative authority or
responsibility to a subcommittee or to representatives of the Company.

 

8.2 Claims.

A Participant, Beneficiary and any other person who believes he is entitled to
any benefit or right provided under the Excess Thrift Plan shall have the right
to file a written claim with the Committee in the same manner and governed by
the same provisions as provided in the relevant provisions of the Thrift Plan.

 

11



--------------------------------------------------------------------------------

8.3 Binding Arbitration.

Notwithstanding any other provision of this Excess Thrift Plan, any claims
relating to or arising out of this Excess Thrift Plan which are not resolved
under the claims review procedure described in Section 8.2, shall be submitted
to, and settled by, mandatory and final arbitration in accordance with the
Company’s dispute resolution program.

SECTION 9. AMENDMENT AND TERMINATION

 

9.1 Amendment and Termination.

The Company reserves the right, in its sole discretion, to terminate, suspend or
amend the Excess Thrift Plan, at any time or from time to time, in whole or in
part for whatever reasons it may deem appropriate. However, no such termination,
suspension or amendment of the Excess Thrift Plan shall alter, impair or void
any Participant’s (or Beneficiary’s) right with respect to a benefit accrued
under the Excess Thrift Plan as of the date of such termination, suspension or
amendment, except such benefits as are voluntarily forfeited by a Participant or
Beneficiary. In the event of termination of the Excess Thrift Plan, all unvested
amounts, together with the earnings thereon, credited to a Participant’s Excess
Thrift Plan Accounts shall be deemed to be fully vested. Such Excess Thrift Plan
Accounts shall continue to be maintained pursuant to the provisions of
Section 6, and any distributions to a Participant shall continue to be subject
to the provisions of Section 6 herein. In the event of a partial termination of
the Excess Thrift Plan, the provisions of this section shall be applicable to
the Participants affected by such partial termination.

SECTION 10. CHANGE IN CONTROL

 

10.1 Effect of Change in Control.

In the event of a Change in Control, the benefits of all Participants in the
Plan shall immediately become fully vested. Additionally, the Committee may,
within the period beginning thirty (30) days prior to the effective date of the
Change in Control, and ending twelve (12) months after the effective date of the
Change in Control, make an irrevocable decision to terminate the Plan (and all
deferred compensation plans maintained by the Company which must be aggregated
with the Plan under Code Section 409A) and distribute all benefits to
Participants. In the event of such termination following a Change in Control,
the benefits of each Participant (determined as of the date of Plan termination
and calculated in the manner provided for in this Plan) shall be distributed in
the form of a lump sum payment within twelve (12) months following the
termination of this Plan. In the absence of such Plan termination, a Change in
Control shall not alter the time and manner of the payment of benefits
hereunder, and all benefits shall be paid at the time and in the manner as they
would otherwise be paid in accordance with the provisions of this Plan.

 

12



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

 

11.1 No Employment Rights.

Nothing contained in the Excess Thrift Plan shall be construed as a contract of
employment between the Company and an Employee, or as a right of any Employee to
be continued in the employment of the Company or as a limitation of the right of
the Company to discharge any Employee, with or without cause.

 

11.2 Assignment.

To the maximum extent permitted by law, no benefit under the Excess Thrift Plan
shall be assignable or in any manner subject to alienation, sale, transfer,
hypothecation, claims of creditors, pledge, attachment or encumbrances of any
kind. This provision, however, shall not affect the right of the Committee, upon
its determination that a judgment, decree or order relating to child support,
alimony payments or marital property rights of the spouse, former spouse, child
or other dependent of a Participant is a “Qualified Domestic Relations Order”
within the meaning of Code §414(p), to distribute or establish a separate
subaccount of all or any portion of a Participant’s benefits under the Excess
Thrift Plan to or for the benefit of the beneficiary of the Qualified Domestic
Relations Order in a manner permitted under the Excess Thrift Plan.

 

11.3 Withholding Taxes.

The Company shall have the right to deduct from all payments made under the
Excess Thrift Plan any federal, state or local taxes required by law to be
withheld with respect to such payments. However, any and all taxes payable with
respect to any distribution or benefit hereunder shall be the sole
responsibility of the Participant, not of the Company or any Employer, whether
or not the Company or Employer shall have withheld or collected from the
Participant any sums required to be so withheld or collected in respect thereof
and whether or not any sums so withheld or collected shall be sufficient to
provide for any such taxes. Without limitation of the foregoing, and except as
may otherwise be provided in any separate employment, severance or other
agreement between the Participant and any Employer, the individual Participant
or Surviving Spouse, as the case may be, shall be solely responsible for payment
of any excise, income or other tax imposed (i) upon any payment hereunder which
may be deemed to constitute an “excess parachute payment” pursuant to
Section 4999 of the Code, (ii) based upon a theory that any additional or excise
tax is required under Section 409A of the Code, or (iii) based upon any theory
of “constructive receipt” of any lump-sum or other amount hereunder.

 

11.4 Rules and Regulations.

In addition to the authority and discretion otherwise provided to the Committee
herein, the Committee may, from time to time, adopt rules and regulations to
assist in the administration of the Excess Thrift Plan.

 

13



--------------------------------------------------------------------------------

11.5 Administration and Interpretation Consistent With Code Section 409A.

The Plan, as amended and restated, is intended to satisfy the requirements of
Code section 409A and the rules and regulations issued thereunder, and shall be
construed, interpreted and administered consistent with such intent.

 

11.6 Law Applicable.

The Excess Thrift Plan is established under and will be construed in accordance
with and governed by the laws of the State of Texas.

IN WITNESS WHEREOF, the Company has executed this Plan on this 30th day of
December, 2008, to be effective as of the 1st day of January, 2008.

 

NUSTAR GP, LLC By  

/s/ Robert Grimes

 

14